Case: 20-50193     Document: 00515675661          Page: 1    Date Filed: 12/16/2020




              United States Court of Appeals
                   for the Fifth Circuit                                United States Court of Appeals
                                                                                 Fifth Circuit

                                                                               FILED
                                                                       December 16, 2020
                                  No. 20-50193
                                Summary Calendar                          Lyle W. Cayce
                                                                               Clerk


   Dolores Machuca,

                                                            Plaintiff—Appellant,

                                       versus

   Louis DeJoy, Postmaster General and Chief Executive Officer, United
   States Postal Service,

                                                            Defendant—Appellee.


                  Appeal from the United States District Court
                       for the Western District of Texas
                             USDC No. 4:17-CV-46


   Before Haynes, Willett, and Ho, Circuit Judges.
   Per Curiam:*
          Dolores Machuca, a mail carrier with the United States Postal Service,
   sued the Postmaster General for disability discrimination, retaliation, failure
   to accommodate, and hostile work environment under the Americans with



          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-50193      Document: 00515675661           Page: 2    Date Filed: 12/16/2020




                                     No. 20-50193


   Disabilities Act and § 504 of the Rehabilitation Act. 1 The district court
   granted summary judgment for the Postmaster General, reasoning that ADA
   claims cannot be maintained against the federal government and that
   Machuca failed to exhaust her Rehabilitation Act claims. The court also
   denied Machuca’s belated attempt to bring new claims.
          On appeal, Machuca only challenges the ruling on her Rehabilitation
   Act claims. But she concedes the key point: She failed to exhaust her
   administrative remedies. She nonetheless argues that her case should
   proceed as a matter of equity because the Postmaster General did not timely
   present failure to exhaust as a defense. Specifically, she contends that the
   Postmaster General should have raised the issue in a motion to dismiss
   instead of at summary judgment. As support, Machuca relies on Davis v. Fort
   Bend County’s instruction that “[f]ailure to exhaust is an affirmative defense
   that should be pleaded.” 893 F.3d 300, 307 (5th Cir. 2018), aff’d, 139 S. Ct.
   1843 (2019). Machuca’s reliance on Davis is misplaced. The Postmaster
   General pleaded failure to exhaust as an affirmative defense in his answer to
   Machuca’s second amended complaint. And Davis does not address when
   the defense should be litigated on the merits. After completing the necessary
   discovery, the Postmaster General moved for summary judgment. There is
   no authority requiring a defendant to assert an affirmative defense at the
   motion to dismiss stage, particularly where, as here, discovery is necessary to
   establish the merits of that defense.
          Machuca also argues that factual disputes preclude summary
   judgment. Because Machuca’s failure to exhaust is dispositive, the district
   court did not reach this argument, and neither do we.
          AFFIRMED.




          1
            Postmaster General Louis DeJoy is automatically substituted for Megan J.
   Brennan as the defendant under Federal Rule of Appellate Procedure 43(c)(2).

                                           2